Title: From George Washington to Robert Cary & Company, 26 July 1773
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon July 26th 1773

Since writing my Invoice of the 10th Instt my Gardiner has furnish’d me with a compleat list of such Seeds as he will want, which please to send instead of the few then wrote for. I have also recollected some other Articles as underneath which I should be glad to have added to my Invoice & forwarded along with the other Goods, which will much oblige Your Most Obedt Servt

Go: Washington

